Citation Nr: 1135261	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral degenerative disc disease.  

2.  Entitlement to an increased rating for lumbosacral degenerative disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & I.L.



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) which, respectively, continued a 40 percent evaluation for service-connected lumbosacral degenerative disc disease and denied service connection for osteoarthritis of the right hip status post right total hip arthroplasty.  

The Board notes that the Veteran also perfected an appeal for entitlement to a total disability rating on the basis of individual unemployability (TDIU).  However, a July 2011 rating decision granted TDIU.  Therefore, this issue has been granted to the full extent and is no longer before the Board.  

In December 2010 the Veteran and his wife testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

This case was before the Board in March 2011 when it was remanded for additional evidentiary development.  The development has occurred and the claims are now ready to be adjudicated.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for the service-connected lumbosacral degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right hip disability did not begin in service and there is no probative evidence of a medical nexus between a right hip disability and active service or a service- connected disability. 



CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by service, nor was it caused by or proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's service connection claim, he received notice of what was needed to establish a service connection claim on both a direct and secondary basis in March 2009.  The Veteran also received notice in compliance with Dingess in November 2007.   Based on the foregoing, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA treatment records.  The Veteran was also afforded a VA examinations regarding his right hip disability.  The examination reports are adequate for rating purposes.  The examiners considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Service Connection 

      Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107. 

      Analysis 

The Veteran sustained a back injury in service for which he is currently service-connected.  The Veteran asserts that his right hip disability is related to the service-connected back disability.  He asserts that because of his lower back injury he has fallen numerous times and has injured his right hip.  The Veteran had a right total hip replacement in August 2009 due to arthritis.  

At the December 2010 hearing before the undersigned, the Veteran's wife testified that on the way to an examination for the Veteran's back, he fell and x-rays revealed that the Veteran needed a new hip.  The Veteran's spouse asserted that in her opinion, if the Veteran did not have the bad back he would not have changed the way he was walking and would not have developed hip problems.  

In October 2008 the Veteran had an orthopedic consultation and he reported that he injured his back in service and the pain from his back radiates to the right side of his body and causes pain in his right hip.  The examiner found that the Veteran had end stage osteoarthritis of his right hip, which was first noted in x-rays conducted in November 2007.  

In October 2009 the Veteran was afforded a VA examination and the examiner indicated that the claims file was reviewed.  The examiner stated that the Veteran's right hip disability is less likely than not caused by or a result of degenerative arthritis of the lumbar spine.  Her rationale was that there was no evidence in the medical literature that lumbar degenerative disease causes arthritis of the hips.    

February 2010 records show that the Veteran has a history of a total hip arthroplasty performed about six months prior.  X-rays were taken and the reports showed two views of the right hip, one prior to January 2010, and there was no change in the appearance of the right hip replacement.  

The Veteran was afforded a VA examination in March 2011.  The examiner had the opportunity to review the Veteran's case file.  The examiner stated that the Veteran's right hip replacement was less likely than not permanently aggravated by his lower back pain.  The examiner stated that the Veteran's right hip disability was compounded by avascularization of the head of the femur, cystic process in the joints acetabulum and chronic arthritis of the joint.  The examiner stated that the Veteran's right hip likely aggravates his low back disability, but the low back disability does not aggravate the right hip disability.  

After a full review of the record, the Board concludes that the preponderance of the evidence is against the claim and service connection for a right hip disability is not warranted.  

The Board finds that the VA examiner's opinion of March 2011 is the most probative evidence of record regarding whether a right hip disability is secondary to the service-connected back disability, as claimed by the Veteran.  That opinion definitively states that the cause of the Veteran's right hip disability is cystic processes in the joint and arthritis of the joint.  It is further concluded that back pain is likely aggravated by the hip disability, but that the hip disability is not aggravated by the low back disability.  The opinion was based upon a complete review of the Veteran's medical records, examination findings, and other objective evidence of record.  See generally Prejean v. West, 13 Vet. App. 444 (2000) (Factors for assessing the probative value of a medical opinion include ... the thoroughness and detail of the opinion).  

No medical opinion of record attributes the Veteran's right hip disability to his service-connected low back disability.  While the Veteran and his wife are competent to describe the symptoms he experiences, they are not competent to diagnose the etiology of his current disability.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the Board concludes that the preponderance of the evidence is against the Veteran and his wife's assertions that his current disability is secondary to his service-connected low back disability.  

The Veteran's claim of entitlement to service connection for a right hip disability has also been considered on a direct basis.  The requirements for service connection are not met in this regard either.  

There is no evidence of a right hip disorder during service.  The record also does not contain competent and probative evidence relating any currently diagnosed right hip disorder to active military service.  The Veteran's service treatment records are absent for any complaints of a right hip disability or right hip pain.  The Veteran's separation examination conducted in April 1970 shows that his lower extremities were in normal condition and there was no complaints regarding his hips.  

The first complaints of a right hip disability are in 2007.  The Board notes that the lack of any post-service medical evidence until 2007 is highly probative.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Veteran's right hip disability did not manifest until over 30 years after his separation from service.

The record includes the October 2009 VA examination report which the Board finds to be the most persuasive and probative evidence regarding the question of whether a right hip disability was incurred in service.  The examiner reviewed the claims file and concluded that it was less likely than not that the right hip disability was incurred in service.  A rationale for that opinion was provided.  There is no competent medical opinion of record to the contrary.  While the Veteran has not contended that the right hip disability had its onset in service, to the extent he is seeking service connection for that disability, the Board has considered his contention.  He is not competent, however, to provide a medical opinion as to whether the right hip disability is related to service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render either a diagnosis or a competent opinion as to medical causation.  Accordingly, the lay opinions do not constitute competent medical evidence and lack probative value as to the matter of medical diagnoses and causation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report that on which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent to offer opinions on medical diagnosis or causation).  In the absence of competent and probative evidence linking the Veteran's current right hip disability to service, the Veteran's claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  Rather, in this case, a preponderance of the evidence weighs against the claim.  


ORDER

Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral degenerative disc disease, is denied.  



REMAND

The Veteran seeks an increased rating for the service-connected low back disability.  The most recent VA examination regarding the back was in March 2011.  At that time, the examiner noted ankylosis of part of the thoracolumbar spine, with a spinal position of neutral.  However, it was also noted that there were neurological symptoms due to nerve root stretching of unfavorable ankylosis.  It is unclear from the examination report whether the Veteran in fact has unfavorable ankylosis.  Further examination is needed to determine if there is unfavorable ankylosis of the lumbar spine which would support a higher rating.  

In addition, the VA examination showed that the Veteran had radiating pain from his legs to his feet.  While the examiner specifically stated that the Veteran is diabetic and some of the paresthesias and numbness in the feet may be attributed to the diabetes, the examiner does not state with certainty whether all the symptoms can be related to the diabetes or whether there is radiculopathy that is related to the Veteran's back disability.

Any associated objective neurologic abnormalities may be rated separately from the disability of the spine under an appropriate diagnostic code.  The Veteran has neurological abnormalities; however, the medical evidence of record, does not clearly show whether those abnormalities are related to the Veteran's service-connected back disability.  Such findings are necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Therefore, an examination is necessary to differentiate between peripheral neuropathy symptoms and radiculopathy symptomatology due to the Veteran's service-connected back disability.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is required.)

1.  Obtain and associate with the claims file all VA treatment records from May 2011 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and severity of the service-connected back disability, to include whether there are any associated neurological abnormalities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests, including range of motion, should be accomplished. 

The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the service-connected back disability.  The examiner is asked to express, if possible, which symptomatology is due to the Veteran's diabetes and which is related to his lumbosacral degenerative disc disease.

The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.

The VA examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.

Finally, the examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The opinion should also reflect that a review of the claims file has been accomplished.

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


